Rost, J.,

delivered the opinion of the court.
The plaintiff seeks to recover from the defendant the amount of a promissory note. The defendant filed as an exception that the residence of the plaintiff was not set forth in his petition, and prayed to be dismissed with costs, on that account. On motion of plaintiff’s counsel, that exception was dismissed by the court, on the ground that it was frivolous on the face of it. Judgment by default was entered against the defendant, and after the usual delays, and proof of the plaintiff’s claim, it was made final. The defendant appealed.
The judge was undoubtedly right in dismissing, as he did, an exception which on the face of it was frivolous; it put nothing at issue, and need not have been set for trial.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.